Citation Nr: 1758130	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-21 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral ankle disorder, to include as secondary to the service-connected degenerative arthritis of the right knee with chondromalacia of the right patella and the service-connected degenerative arthritis of the left knee with chondromalacia of the left patella [hereinafter, service-connected bilateral knee disabilities]. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1980 to July 1980, from June 1981 to September 1981, and from December 2003 to March 2005, including service in Iraq. He had additional periods of ACDUTRA/INACDUTRA service.  The current matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2008 rating decision by the Montgomery, Alabama Regional Office (RO). In August 2013, February 2016, and March 2017, the Board remanded this matter for further development. That development has been accomplished, and the claim has been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998).  

FINDING OF FACT

The arthritis of the Veteran's ankles was not present in service or within one of separation therefrom, is not etiologically related to his active duty, and was not caused or permanently worsened by the service-connected bilateral knee disabilities.  

CONCLUSION OF LAW

Bilateral ankle arthritis was not incurred in or aggravated by active service, may not be presumed to have been so incurred, and is not proximately due to or aggravated by the service-connected bilateral knee disabilities. 38 U.S.C. §§ 1101, 1110, 1112, 1131; 38 C.F.R. § 3.310 (2017); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). The duty to notify has been met. See VA correspondence dated January 2008. The Veteran and his representative have not alleged prejudice with regard to notice. Thus, nothing more is required.

In addition, all identified and authorized records relevant to the matter have been requested or obtained. The available record includes service treatment records, VA treatment and examination reports and statements in support of the claim. The Board finds that there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the appellant.

Neither the Veteran nor his representative has raised any issues with the duties to notify or assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131. Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  It is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). When an organic disease of the nervous system such as hearing loss is manifested to a compensable degree within a year of separation from qualifying service, it may be presumed to have been incurred in or aggravated by active military service. 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be awarded on secondary basis for a disability that is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury. See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2016).

Here, the Veteran essentially contends that he has a bilateral ankle disability that began in service.  Alternately, he maintains that his bilateral ankle disability was caused, or aggravated, by his service-connected bilateral knee disabilities.  Initially, and in this regard, the Board notes that service treatment records are silent as to diagnoses for a bilateral ankle disorder.  Various in-service examinations reflected normal musculoskeletal evaluations. 

At a September 2013 VA examination, the examiner found no record of ankle treatment in the service treatment records. The Veteran reported knee pain but no ankle problem or symptoms. The examiner measured normal flexion of both ankles and diagnosed degenerative or traumatic arthritis of both ankles. The examiner opined that the Veteran's claimed bilateral ankle disorder was not less likely related to service or aggravated by the service-connected bilateral knee disabilities.  The examiner explained that the Veteran had no current ankle symptoms besides minimal degenerative arthritis and mild pes planus (considered congenital). 

A July 2016 VA examination reflects the Veteran's report of ankle pain which developed over a period of time and his inability to stand or run for a prolonged period of time. The examiner found that the Veteran's bilateral ankle range of motion was abnormal, although he had no reduction in strength, muscle atrophy, ankylosis, joint instability, or diminished function. The examiner diagnosed bilateral degenerative or traumatic arthritis of the ankles. X-rays revealed early minimal degenerative changes. The examiner opined that there was no substantiated documentation of an ankle injury (or pain) in the service treatment records and that there were multiple possible etiologies of ankle pain and arthritis.  The examiner was unable to provide an opinion as to etiology or aggravation without speculation.  

An April 2017 VA examination report reflects that the examiner reviewed the Veteran's service treatment records, which were silent for diagnosis of a bilateral ankle disorder. A 1992 ankle injury was reported, but the examiner found no documentation of an injury in the service treatment records. The examiner opined that the Veteran's nonservice-connected bilateral pes planus, or over pronation with a rolled ankle rolling inward, may lead to ankle issues per medical literature. The examiner noted that on a July 2016 VA examination report the Veteran reported ankle pain which developed over time consistent with arthritis of aging and long term pes planus, and that the September 2013 VA examination documented essentially normal bilateral ankles with the Veteran reports of pain in both knees but no ankle problems or symptoms. The 2017 examiner further noted that X-rays taken in September 2013 showed early ankle arthritis consistent with changes seen with normal aging and bilateral pes planus. The examiner opined that it was less likely than not that the Veteran's bilateral ankle disorder had its onset during a period of active duty, otherwise related to an event or injury, or was aggravated by the Veteran's service-connected bilateral knee disorders. As rationale, the examiner cited medical literature that did not support a correlation between bilateral ankle arthritis and bilateral degenerative knee changes, as claimed by the Veteran. Instead, the examiner opined that the Veteran's pes planus, natural aging, and employment were causes of the degenerative changes in his ankles. 

An October 2017 VA medical addendum opinion reflects that the examiner reviewed the April 2017 VA examination report and concurred with all findings. The examiner stated that the Veteran's bilateral ankle disorder was at least as likely as not caused by aging combined with strenuous post-service civilian employment. The examiner further found that there were no indicators that the mild degenerative arthritis found in the Veteran's ankles was caused either by military service or aggravated by his service-connected bilateral knee disorder.  In addition, post-service treatment records are silent concerning any treatment, complaint, or diagnosis of a bilateral ankle disorder.

After consideration of the evidence of record, including as discussed above, the Board finds that the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for a bilateral ankle disorder, to include as secondary to a service-connected bilateral knee disorder. The Board finds that the VA medical examiners' opinions are both well-reasoned and thorough, having considered the entire record, including the Veteran's medical history and having provided specific medical evidence for the opinions rendered.  Therefore, the medical opinions warrant probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). There is no probative evidence that bilateral ankle degenerative arthritis first manifested during active service or within one year of service discharge.  Thus, presumptive service connection is not warranted for the disorder. 38 U.S.C. §§ 1112; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

The Veteran's lay statements of record are competent insofar as they report symptomatology which is capable of lay observation. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, to the extent that the Veteran asserts a nexus between his claimed bilateral ankle disorder and his active duty (including his service-connected bilateral knee disorders), the Board finds them to be less probative, as the Veteran is not shown to possess expert orthopedic knowledge which would enable him to render such a nexus opinion. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The preponderance of the evidence weighs against the Veteran's claim for service connection for a bilateral ankle disorder, to include as secondary to service-connected bilateral knee disorders. As the preponderance of the evidence is against this claim, there is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral ankle arthritis, to include as secondary to the service-connected bilateral knee disabilities, is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


